DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 has been entered.

Status of Claims
This office action is a response to an amendment filed on 06/29/2020.  Claims 1-20 are currently pending, of which claims 1 and 11-20 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, see page 10, with respect to the rejections under 35 USC 112(b) have been fully considered.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see pages 11-14, with respect to the rejections under 35 USC 103 have been fully considered but are not persuasive.  The rejections for claims 1-6, 9-16 and 19-20 are maintained, however, upon further consideration, a new ground(s) of rejection is made for claims 7-8 and 17-18.
Applicant argues that the cited references do not teach or suggest “obtain first connection information for connection between the first application and the first external device, wherein the first connection information is generated by using the first application”.  Examiner respectfully disagrees.
Wade discloses (see [0010], [0031]) saving (obtaining) a VPN state (first connection information) for a connection between a first application and the server (first external device).  Wade further discloses (see [0064]) that the first application provides (generates) the VPN state.  Therefore, Wade discloses the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheessele (US 2014/0134999), hereinafter Scheessele, in view of Wade (US 2014/0096230).
Regarding claim 1, Scheessele discloses an electronic device (Scheessele, Fig. 1: mobile device 102) comprising: 
a wireless communication module (Scheessele, Fig. 1: cellular network interface 112); 
a memory configured to store a first application configured to manage connection to at least one external device (Scheessele, [0014], [0045]: memory stores cellular network connecting instructions (first application) to establish a connection to a second mobile device (external device))  and a second application configured to transmit or receive data from the at least one external device and to process or manage the transmitted or received data (Scheessele, [0019], [0037]: memory stores video conferencing application (second application) for communicating and processing video data to/from second mobile device 106 (external device)); 
a processor electrically connected to the wireless communication module and the memory (Scheessele, [0016]), 
wherein the processor is configured to: 
Scheessele, [0014], [0045]:  cellular network connecting instructions (first application) communicate with the second mobile device (first external device) via the cellular network interface (wireless module)); 
connect the first external device directly to the second application (Scheessele, [0037], [0039]: connecting a video conferencing application (second application) to the second mobile device (first external device)), 
wherein the data is received by the second application without using the first application (Scheessele, [0039]: video conferencing application (second application) communicates with the second mobile device (first external device) over a WLAN connection without using the cellular network connecting instructions (first application)).
Scheessele does not explicitly disclose obtain first connection information for connection between the first application and the first external device, wherein the first connection information is generated by using the first application; and, through the wireless communication module by using the first connection information based on access information permitting the second application to access the first connection information.
However, Wade discloses
obtain first connection information for connection between the first application and the first external device (Wade, [0010], [0031]: saving the VPN state (first connection information) for a connection between a first application and a server (first external device)), wherein the first connection information is generated by using the first Wade, [0064]: first application provides (generates) the VPN state (first connection information));
connect the first external device directly to the second application through the wireless communication module by using the first connection information (Wade, [0010], [0031], [0035]: establishing a VPN connection between a second application and the server (external device) via an interface (wireless communication module) by using the saved VPN state (first connection information)) based on access information permitting the second application to access the first connection information (Wade, [0060]-[0062]: second application accesses the saved VPN state (first connection information) using an encryption key (access information)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device connect to a second mobile device as taught by Scheessele, to include enabling the sharing of established connection information with other applications as taught by Wade.  The motivation for doing so would have been to avoid each application having to perform an initiation process to establish a connection, thereby increasing efficiency (Wade, [0032], [0062]).
Regarding claim 11, Scheessele discloses a non-transitory computer-readable recording medium storing instructions, when executed by a processor of an electronic device (Scheessele, [0036]), causing the electronic device to:
connect to a first external device through a wireless communication module by using a first application configured to manage connection to at least one external device Scheessele, [0014], [0045]:  cellular network connecting instructions (first application) on a first mobile device (electronic device) establishes a connection to a second mobile device (external device) via a cellular network interface (wireless communication module)); 
connect the first external device directly to a second application configured to transmit or receive data from the at least one external device and to process or manage the transmitted or received data (Scheessele, [0039]: connecting a video conferencing application (second application) to the second mobile device (external device) to communicate and process video data), 
wherein the data is received by the second application without using the first application (Scheessele, [0039]: video conferencing application (second application) communicates with the second mobile device (first external device) over a WLAN connection without using the cellular network connecting instructions (first application)).
Scheessele does not explicitly disclose obtain first connection information for connection between the first application and the first external device, wherein the first connection information is generated by using the first application; and, through the wireless communication module by using the first connection information based on access information permitting the second application to access the first connection information.
However, Wade discloses
obtain first connection information for connection between the first application and the first external device (Wade, [0010], [0031]: saving the VPN state (first connection information) for a connection between a first application and a server (external device)), wherein the first connection information is generated by using the first application (Wade, [0064]: first application provides (generates) the VPN state (first connection information));
connect the first external device directly to a second application configured to transmit or receive data from the at least one external device and to process or manage the transmitted or received data through the wireless communication module by using the first connection information (Wade, [0010], [0031], [0035],[0055]: Establishing a VPN connection between a second application and the server (external device) via an interface (wireless communication module) by using the saved VPN state (first connection information).  A VPN module of the second application transmits/receives packet data to/from the server (external device)) based on access information permitting the second application to access the first connection information (Wade, [0060]-[0062]: second application accesses the saved VPN state (first connection information) using an encryption key (access information)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device connect to a second mobile device as taught by Scheessele, to include enabling the sharing of established connection information with other applications on a device as taught by Wade.  The motivation for doing so would have been to avoid each application having to perform an initiation process to establish a connection, thereby increasing efficiency (Wade, [0032], [0062]
Regarding claim 2, Scheessele does not explicitly disclose wherein the processor is configured to: store the obtained first connection information in a database of the memory; and connect the first external device to the second application by using the first connection information stored in the database.
However, Wade discloses wherein the processor is configured to: 
store the obtained first connection information in a database of the memory (Wade, [0059]: storing state of a VPN (connection information)); and 
connect the first external device to the second application by using the first connection information stored in the database (Wade, [0012], [0061], [0056]: establishing a VPN connection between a second application and a server (external device) using the saved VPN state (connection information)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device connect to a second mobile device as taught by Scheessele, to include enabling the sharing of established connection information with other applications on a device as taught by Wade.  The motivation for doing so would have been to avoid each application having to perform an initiation process to establish a connection, thereby increasing efficiency (Wade, [0032], [0062]).
Regarding claim 3, Scheessele discloses wherein the processor is configured to: transmit information associated with connection to the second application to the first external device, in association with the connection of the first external device to the second application (Scheessele, [0039]: first mobile device (processor) communicates with second mobile (first external device) using a video conferencing application (second application), and therefore transmits video (information associated with connection to the second application) to the second mobile (external device) over the WLAN connection between the devices).
Regarding claim 4, Scheessele discloses wherein the processor is configured to: 
execute the second application to receive the data from the first external device (Scheessele, [0039]: video conferencing application/second application receives video from the second mobile device (external device)).
Scheessele does not explicitly disclose when receiving, from the first external device, data associated with the second application, maintain the first application in a non-executable state.
However, Wade discloses 
when receiving, from the first external device, data associated with the second application, maintain the first application in a non-executable state (Wade, [0010], [0059]: first application is deactivated (non-executable state) when the second application is connected to the VPN and receiving data).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device connect to a second mobile device as taught by Scheessele, to include connecting a second application when a first application has been deactivated as taught by Wade.  Wade, [0032]).
Regarding claim 5, Scheessele discloses wherein the memory stores an operating system (OS) (Scheessele, [0044]).
Scheessele does not explicitly disclose wherein the processor is configured to: in a first state where a resource of the OS associated with the second application is not allocated, if receiving data associated with the second application from the first external device through the wireless communication module, switch a state of the second application to a second state where the resource of the OS associated with the second application is allocated.
However, Wade discloses wherein the processor is configured to: 
in a first state where a resource of the OS associated with the second application is not allocated, if receiving data associated with the second application from the first external device through the wireless communication module, switch a state of the second application to a second state where the resource of the OS associated with the second application is allocated (Wade, [0056]: applications communicate with servers (external devices); [0027], [0058], [0062]: Operating system resources are used to control the execution of the programs/applications. Therefore, when the second application is deactivated/in the background (i.e. first state), it does not use OS resources.  Conversely, when the second application is activated/in the foreground (i.e. second state), OS resources are allocated to it).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of 
Regarding claim 6, Scheessele does not explicitly disclose wherein the processor is configured to: when the state of the second application is switched to the second state, exclude allocation of a resource, which is associated with a screen display, in the resource of the OS.
However, Wade discloses wherein the processor is configured to: 
when the state of the second application is switched to the second state, exclude allocation of a resource, which is associated with a screen display, in the resource of the OS. (Wade, [0031], [0058]: when the second application is activated (second state), the first application is deactivated/closed, and therefore does not use OS resources associated with a screen display).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device connect to a second mobile device as taught by Scheessele, to include allocating operating system resources to an application only when it is activated as taught by Wade.  The motivation for doing so would have been to enable efficient utilization of OS resources.
Regarding claims 12-16, the limitations have been addressed in the rejections of claims 2-6, respectively.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheessele in view of Wade, and further in view of Seo et al. (US 2016/0044103), hereinafter Seo.
Regarding claim 7, Scheessele does not explicitly disclose wherein the processor is configured to: transmit the data associated with the second application to an external server through the wireless communication module by using the second application, a state of which is switched to the second state.
However, Wade discloses wherein the processor is configured to: 
transmit the data associated with the second application through the wireless communication module by using the second application, a state of which is switched to the second state (Wade, [0010], [0012]: when the second application is activated (second state), data is transmitted to a server (first external device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device communicate with a second mobile device as taught by Scheessele, to include facilitating data transmission from an application only when it has been activated as taught by Wade.  The motivation for doing so would have been to enable the sharing of connection information from a deactivated application to the activated application, thereby improving efficiency (Wade, [0032]).

However, Seo discloses transmit the data associated with the second application to an external server through the wireless communication module by using the second application (Seo, Fig. 1, [0092]: a plurality of applications transmit data to a server).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele, Wade and Seo before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device communicate with a second mobile device as taught by Scheessele and Wade, to include facilitating the transmission of application data to a server as taught by Seo.  The motivation for doing so would have been to enable each application to provide updates to its counterpart on the server (Seo, [0007]-[0008]).
Regarding claim 8, Scheessele does not explicitly disclose wherein the processor is configured to: when the state of the second application is switched to the second state, if a specified time elapses from a point in time when the data has most recently transmitted to the external server, transmit the data to the external server through the wireless communication module.
However, Wade discloses wherein the processor is configured to: 
when the state of the second application is switched to the second state, transmit the data through the wireless communication module (Wade, [0010], [0012]: when the second application is activated, data is transmitted to a server (first external device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of Wade, [0032]).
Furthermore, the combination of Scheessele and Wade does not explicitly disclose if a specified time elapses from a point in time when the data has most recently transmitted to the external server, transmit the data to the external server through the wireless communication module.
However, Seo discloses if a specified time elapses from a point in time when the data has most recently transmitted to the external server, transmit the data to the external server through the wireless communication module (Seo, [0092]-[0093]: applications periodically transmit data to a server).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele, Wade and Seo before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device communicate with a second mobile device as taught by Scheessele and Wade, to include facilitating the periodic transmission of application data to a server as taught by Seo.  The motivation for doing so would have been to enable each application to provide regular updates to its counterpart on the server (Seo, [0007]-[0008]).
Regarding claims 17 and 18, .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheessele in view of Wade, and further in view of Shen et al. (US 2007/0268910), hereinafter Shen.
Regarding claim 9, Scheessele discloses wherein the memory further stores a third application (Scheessele, [0019]: memory stores multiple applications). 
Scheessele does not explicitly disclose wherein the processor is configured to: connect to a second external device through the wireless communication module by using the third application; obtain second connection information for connection between the third application and the second external device; and connect the second external device to the second application through the wireless communication module by using the second connection information.
However, Wade discloses wherein the processor is configured to: connect to a second external device through the wireless communication module by using the third application (Wade, Fig. 1, [0033], [0037]: computing device with multiple applications connecting to multiple servers (external devices)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele and Wade before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device communicate with a second mobile device as taught by Scheessele, to include enabling the applications to communicate with multiple external devices as taught by Wade.  The motivation for doing so would have been enable a user to access information at multiple different computers.

Shen does not explicitly teach this limitation, however, the background section discloses 
obtain second connection information for connection between the third application and the second external device (Shen, Fig. 2, [0005]: multiple applications share a number of connections to multiple servers (external devices), therefore the connection information for a third application is saved and reused by another application); and 
connect the second external device to the second application through the wireless communication module by using the second connection information (Shen, Fig. 2, [0005]: multiple applications share a number of connections to multiple servers (external devices), therefore the connection information for a third application is saved and reused by another application (second application)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Scheessele, Wade and Shen before him or her before the effective filing date of the claimed invention, to modify a method in which applications on a first mobile device communicate with multiple other devices as taught by Scheessele and Wade, to include enabling the multiple applications to share/re-use connections as taught by Shen, [0005]).
Regarding claim 19, the limitations have been addressed in the rejection of claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheessele in view of Wade and Shen, and further in view of Gorzynski (US 2011/0193935).
Regarding claim 10, Scheessele, Wade and Shen do not explicitly disclose wherein the processor is configured to: receive data associated with the second application from the first external device and the second external device through the wireless communication module; and store the data associated with the second application and received from the first external device and the second external device in the memory.
However, Gorzynski discloses wherein the processor is configured to: 
receive data associated with the second application from the first external device and the second external device through the wireless communication module (Gorzynski, [0016]: video communication application (second application) receives video conference data from multiple devices (external devices)); and 
store the data associated with the second application and received from the first external device and the second external device in the memory (Gorzynski, [0033]: video communication application stores the video stream).
Gorzynski, [0001]-[0002]).
Regarding claim 20, the limitations have been addressed in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458